Exhibit 10.5

 

BIOSANTE PHARMACEUTICALS, INC.

OFFICER SEVERANCE POLICY

 

1.             Name and Purpose.

 

The name of this policy is the BioSante Pharmaceuticals, Inc. Officer Severance
Policy (this “Policy”).  The purpose of this Policy is to provide severance
benefits to Eligible Officers whose employment is involuntarily terminated by
the Company or any Affiliate other than for Cause, death or disability, or who
within twelve (12) months following a Change in Control voluntarily resigns for
Good Reason.  This Policy is intended to be a welfare benefit plan subject to
the applicable requirements of ERISA.  Severance Pay is in addition to regular
earned pay and accrued vacation benefits, if any, payable to an Eligible Officer
upon separation.  The Company intends that all Severance Pay will be exempt from
the requirements of Section 409A of the Code by reason of the separation pay
exception under Treas. Reg. § 1.409A-1(b)(9), or the short term deferral
exception under Treas. Reg. § 1.409A-1(b)(4).  It is intended that group health
plan continuation coverage provided under this Policy beyond the eighteen (18)
month COBRA continuation period that is not otherwise exempt from Section 409A
of the Code as separation pay under Treas. Reg. § 1.409A-1(b)(9) will be subject
to and satisfy the provisions of Treas. Reg. § 1.409A-3(i)(iv).  Notwithstanding
any provision to the contrary in this Policy, if a Participant is deemed on the
date of his or her Termination of Employment to be a “specified employee”
(within the meaning of Treas. Reg. Section 1.409A-1(i)), then with regard to any
payment or benefit that is considered deferred compensation under Section 409A
of the Code payable on account of his or her Termination of Employment and that
is required to be delayed pursuant to Section 409A(a)(2)(B) of the Code, such
payment or benefit shall be made or provided on the date that is the earlier of
(i) the expiration of the six (6)-month period measured from the Termination of
Employment or (ii) the Participant’s death (the “Delay Period”).  Upon the
expiration of the Delay Period, all delayed payments and benefits shall be paid
or reimbursed in a lump sum and any remaining payments and benefits due under
this Policy shall be paid or provided in accordance with the normal payment
dates specified for them herein.  Whenever payments under this Policy are to be
made in installments, each such installment shall be deemed to be a separate
payment for purposes of Section 409A of the Code.

 

2.                                      Definitions.

 

The terms listed in this section shall have the meanings given below, unless the
context clearly requires otherwise.

 

2.1.                            Affiliate.  Affiliate means any person with whom
the Company would be considered a single employer under Sections 414(b) and
414(c) of the Code, namely (a) any corporation at least eighty percent (80%) of
whose outstanding securities ordinarily having the right to vote at elections of
directors is owned directly or indirectly by the Company or (b) any other form
of business entity in which the Company, directly or indirectly, owns eighty
percent (80%) or more of the controlling interests in such entity.

 

--------------------------------------------------------------------------------


 

2.2.                            Base Salary.  Base Salary means an Eligible
Officer’s monthly base rate of pay as in effect on the date of his or her
Termination of Employment or, if applicable and if higher, Change in Control.

 

2.3.                            Board.  Board means the board of directors of
the Company duly qualified and acting at the time in question.  On and after the
date of a Change in Control, any duty of the Board in connection with this
Agreement is nondelegable and any attempt by the Board to delegate any such duty
is ineffective.

 

2.4.                            Cause.  Cause means (a) an Eligible Officer’s
dishonesty or fraud; (b) theft or embezzlement by an Eligible Officer of the
Company’s assets; (c) any unlawful or criminal activity of a serious nature by
an Eligible Officer; (d) breach by an Eligible Officer of any terms of the
employee’s Employee Confidentiality and Assignment of Inventions Agreement with
the Company; (e) the Company’s determination that the Eligible Officer has
failed or refused to carry out the duties of his or her position or reasonable
directives from the Board of Directors, Chief Executive Officer or other
supervising officer of the Eligible Officer in a competent manner; or (f) the
Company’s determination that the Eligible Officer has failed to comply with the
Company’s policies and procedures.

 

2.5.                            Change in Control.  A Change in Control means a
“change in control” of the Company as defined in the BioSante
Pharmaceuticals, Inc. Second Amended and Restated 2008 Stock Incentive Plan.

 

2.6.                            Code.  Code means the Internal Revenue Code of
1986, as amended.

 

2.7.                            Company.  The Company is BioSante
Pharmaceuticals, Inc. or its successor.

 

2.8.                            Effective Date.  The Effective Date of this
Policy is May 26, 2011.

 

2.9.                            Eligible Officer.  An Eligible Officer is an
individual who is classified by the Company or an Affiliate as a regular
full-time or regular part-time common law employee of the Company or Affiliate
who is (a) an officer of the Company with the title “Senior Vice President” or
“Vice President” or any Affiliate who is classified by the Company or an
Affiliate as an officer with the title “Senior Vice President” or “Vice
President” and (b) not an Excluded Officer.

 

2.10.                     ERISA.  ERISA is the Employee Retirement Income
Security Act of 1974, as amended.

 

2.11.                     Excluded Officer.  An Excluded Officer is an
individual who:

 

2.11.1.           is subject to a collective bargaining agreement with the
Company unless such agreement provides for his or her participation in the
Policy;

 

2

--------------------------------------------------------------------------------


 

2.11.2.           is classified by the Company or any Affiliate as a temporary
employee or as other than a regular full-time or regular part-time common-law
employee of the Company or any Affiliate immediately prior to the Termination of
Employment and without regard to any subsequent reclassification; or

 

2.11.3.           is covered by another severance pay arrangement adopted by the
Company or any Affiliate that would entitle the individual to severance pay
under such other arrangement as a result of his or her termination of employment
with the Company or any Affiliate in an amount greater than the severance pay
such individual would receive under this Policy.

 

2.12.       Good Reason.  Good Reason means:

 

2.12.1.           a material diminution in the Eligible Officer’s authority,
duties or responsibilities as in effect immediately prior to the Change in
Control (other than, if applicable, any such change directly attributable to the
fact that the Company is no longer publicly owned);

 

2.12.2.    a material diminution in the Eligible Officer’s base compensation;

 

2.12.3.           a material diminution in the authority, duties, or
responsibilities of the supervisor to whom the Eligible Officer reports as in
effect immediately prior to the Change in Control;

 

2.12.4.           a material change in the geographic location at which the
Company requires the Eligible Officer to be based as compared to the location
where the employee was based immediately prior to the Change in Control; or

 

2.12.5.           any other action or inaction that constitutes a material
breach by the Company under the agreement under which the Eligible Officer
provides services.

 

An act or omission will not constitute a “Good Reason” unless the Eligible
Officer gives written notice to the Company of the existence of such act or
omission within ninety (90) days of its initial existence and the Company fails
to cure the act or omission within thirty (30) days after the notification.

 

2.13.                     Participant.  A Participant is an Eligible Officer who
as a result of his or her Termination of Employment becomes entitled to
Severance Pay under this Policy.

 

2.14.                     Person.  Person means any individual, corporation,
partnership, group, association or other person, as such term is used in
Section 13(d) or Section 14(d) of the Securities Exchange Act of 1934, as
amended, other than the Company or any Affiliate.

 

2.15.                     Policy.  The Policy is the severance pay plan set
forth in this policy as it may be amended from time to time.

 

3

--------------------------------------------------------------------------------


 

2.16.                     Release.  A Release is a written instrument,
prescribed by the Administrator and signed by the Eligible Officer, under which
the Eligible Officer releases the Company and its affiliates, and their
directors, officers and employees from any and all claims the Eligible Officer
may have against any of them by reason of his or her employment or the
termination of such employment.  The Release will waive all claims the Eligible
Officer may have under the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act of 1974, the Illinois Human Rights Act,
(all as amended) and any other state human rights or fair employment practices
act, and any other federal, state, or local statute, law, rule, regulation,
ordinance or order and such other statutes and rules of law as the Company may
deem advisable.

 

2.17.                     Severance Pay.  Severance Pay is an amount payable to
a Participant under the terms of this Policy.

 

2.18.                     Termination of Employment.  Termination of Employment
means a termination of an Eligible Officer’s employment relationship with the
Company and all Affiliates or such other change in the Eligible Officer’s
employment relationship with the Company and all Affiliates that would be
considered a “separation from service” under Section 409A of the Code.  The
Eligible Officer’s employment relationship will be treated as remaining intact
while the Eligible Officer is on a military leave, a job-protected sick leave or
other bona fide leave of absence (pursuant to which there is a reasonable
expectation that the Eligible Officer will return to perform services for the
Company or an Affiliate) but only if the period of such leave does not exceed
six (6) months, or if longer, so long as the Eligible Officer retains a right to
reemployment by the Company or an Affiliate under applicable statute or by
contract, provided, however, a twenty-nine (29) month period of absence may be
substituted for such six (6) month period of absence where the Eligible
Officer’s leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six (6) months and such impairment
causes the Eligible Officer to be unable to perform the duties of his or her
position of employment or any substantially similar position of employment.  In
all cases, the Eligible Officer’s Termination of Employment must constitute a
“separation from service” under Section 409A of the Code and any “separation
from service” under Section 409A of the Code shall be treated as a Termination
of Employment.

 

4

--------------------------------------------------------------------------------


 

3.                                      Entitlement to Severance Pay.

 

3.1.                            Severance Pay will be paid, subject to the other
provisions of this Policy, to an Eligible Officer, if and only if, the Eligible
Officer’s employment is involuntarily terminated by the Company or any Affiliate
other than for Cause, death or disability and a Termination of Employment
occurs.  Severance Pay will not be paid to any individual whose Termination of
Employment is due to Cause, death or disability. An Eligible Officer is also
eligible for Severance Pay if his or her Termination of Employment is initiated
by the Eligible Officer for Good Reason and such Termination of Employment
occurs within the period beginning on the date of the Change in Control and
ending on the twelve (12) month anniversary of the date of the Change in
Control.

 

3.2.                            No Severance Pay will be paid to a Participant
prior to the date on which the Participant returns to the Company all property
of the Company or any Affiliate that he or she has in his or her possession or
control, including but not limited to credit cards, phone cards, vehicles,
equipment, computers, documents and electronic storage media.

 

3.3.                            Within five (5) business days after the
Participant’s Termination of Employment the Company will provide the Participant
with a separation agreement and Release.  As a condition to receiving Severance
Pay, the Participant must, within fifty (50) days following the date the
Participant receives such documents, sign and not revoke the separation
agreement and Release.  The Participant will not sign the Release before the
Termination of Employment date.  No amount shall be owed as Severance Pay if the
Participant does not return the signed separation agreement and Release within
such fifty (50) day period or revokes the Release prior to the payment of
Severance Pay, unless the Company has (no later than five (5) days following the
Participant’s Termination of Employment date) waived the requirement of the
separation agreement and Release.  Any such waiver by the Company with respect
to a particular Eligible Officer applies only to that Eligible Officer and does
not in any way limit the Company’s right to require any other Eligible Officer
to provide the separation agreement and Release.

 

5

--------------------------------------------------------------------------------


 

4.                                      Amount of Severance Pay.

 

4.1.                            Subject to the other provisions of this Policy,
a Participant who is entitled to Severance Pay under Section 3 and the
Participant’s Termination of Employment occurs either within the period
beginning on the date of a Change in Control and ending on the twelve (12) month
anniversary date of the Change in Control or prior to a Change in Control if the
Participant’s Termination of Employment was either a condition of the Change in
Control or was at the request or insistence of a Person related to the Change in
Control will receive Severance Pay determined based on the Participant’s
position and his or her monthly Base Salary and target annual incentive bonus as
follows:

 

Position

 

Severance Pay

Senior Vice President

 

Twelve (12) months Base Salary plus 100% of the Participant’s target annual
incentive bonus for the year during which the Change in Control occurs

Vice President

 

Nine (9) months Base Salary plus 100% of the Participant’s target annual
incentive bonus for the year during which the Change in Control occurs

 

4.2.                            Subject to the other provisions of this Policy,
a Participant who is entitled to Severance Pay under Section 3 but not entitled
to the amount of Severance Pay pursuant to Section 4.1 will receive Severance
Pay determined based on the Participant’s position and his or her monthly Base
Salary as follows:

 

Position

 

Severance Pay

Senior Vice President

 

Nine (9) months Base Salary

Vice President

 

Six (6) months Base Salary

 

4.3.                            The total amount of Severance Pay to which a
Participant would otherwise be entitled under this Policy will be reduced by
each of the following.

 

4.3.1.                  The full amount of any payments the Company is required
to make to the Participant under any provision of state, Federal or foreign law
on account of his or her Termination of Employment, including, but not limited
to, any payments under the Worker Adjustment and Retraining Notification Act, 21
U.S.C. §2101 et seq., or a similar law of any state.

 

4.3.2.                  The full amount of any indebtedness of the Eligible
Officer to the Company or any Affiliate.

 

6

--------------------------------------------------------------------------------


 

4.4.                            The amount owed as Severance Pay, if the
Participant has complied with the other provisions of this Policy, will be paid
at the times described below.

 

4.4.1.                  Severance Pay benefits pursuant to Section 4.1 will be
paid in a lump sum cash payment as soon as administratively practicable (but in
no event later than fifteen (15) days) after the latest of the following:

 

(a)                                  the Participant’s Termination of Employment
date and

 

(b)                                 unless the Company has waived the
requirement of the separation agreement and Release pursuant to Section 3.3, the
later of the date (i) the Participant returns a signed copy of the separation
agreement and Release to the Administrator and (ii) the expiration of the
rescission period for the Release without any rescission or revocation by the
Participant.

 

4.4.2.                  Severance Pay benefits pursuant to Section 4.2 will be
paid in accordance with the Company’s normal payroll practices in the form of
salary continuation commencing as soon as administratively practicable (but in
no event later than fifteen (15) days) after the latest of the following:

 

(a)                                  the Participant’s Termination of Employment
date and

 

(b)                                 unless the Company has waived the
requirement of the separation agreement and Release pursuant to Section 3.3, the
later of the date (i) the Participant returns a signed copy of the separation
agreement and Release to the Administrator and (ii) the expiration of the
rescission period for the Release without any rescission or revocation by the
Participant.

 

5.                                      Continuation of Group Health and/or
Dental Benefits.

 

5.1.                            Subject to the other provisions of this
Section 5 and this Policy, a Participant who is entitled to Severance Pay under
Section 3 will, for each month of the Continuation Period (as defined below), be
entitled to receive from the Company an amount equal to the excess of (a) the
amount of the monthly cost for the Participant’s coverage under the Company’s
group medical and dental plans that was borne by the Participant immediately
prior to the Participant’s Termination of Employment or, if greater, immediately
prior to the Change in Control (subject to the rule for coverage changes
discussed below) over (b) the amount of the monthly cost for the Participant’s
coverage under the Company’s group medical and dental plans that is borne by the
Company during the Continuation Period.  The Participant’s coverage under this
Section 5 will be deemed to include any Company contribution to a health savings
account (or similar arrangement) for the Participant.

 

7

--------------------------------------------------------------------------------


 

5.2.                            If the level of the Participant’s coverage
changes during the Continuation Period (for example, from single to family
coverage or to no coverage), the amount which the Company shall pay will be
determined as if the new coverage level had been the level of coverage in effect
immediately prior to the Termination of Employment or Change in Control, as the
case may be.

 

5.3.                            Any payment made under this Section 5 shall be
made as soon as reasonably practicable but no later than thirty (30) days after
the Participant submits a request for payment to the Company, along with any
appropriate back-up documentation, provided that the payment is, in all cases,
made on or before March 15 of the calendar year following the calendar year in
which any continuation coverage payment was incurred.

 

5.4.                            For purposes of this Section 5, the
“Continuation Period” for any Participant is the period beginning on the
Participant’s Termination of Employment date and ending on (a) the last day of
the month indicated below or, if earlier, (b) the date on which the Participant
first becomes eligible to participate as an employee in a plan of another
employer providing group medical benefits to the Participant and the
Participant’s eligible family members and dependents, which plan does not
contain any exclusion or limitation with respect to any pre-existing condition
of the Participant or any eligible family member or dependent who would
otherwise be covered under the Company’s plan but for this Section 5.4.

 

Position

 

Continuation Period

Senior Vice President

Entitled to Severance Pay under Section 4.1

 

Twelve (12) months

Vice President

Entitled to Severance Pay under Section 4.1

 

Nine (9) months

 

 

 

Senior Vice President

Entitled to Severance Pay under Section 4.2

 

Nine (9) months

Vice President

Entitled to Severance Pay under Section 4.2

 

Six (6) months

 

6.                                      Outplacement Services.

 

In the event a Participant is entitled to Severance Pay under Section 3, the
Company will provide such Participant with reasonable outplacement services at a
qualified agency selected by the Participant up to a maximum amount of Fifteen
Thousand Dollars ($15,000) for up to one (1) year following the Participant’s
Termination of Employment, or, if earlier, the date the Participant becomes
otherwise employed.

 

8

--------------------------------------------------------------------------------


 

7.                                      Termination of Severance Pay and
Benefits.

 

A Participant’s right to receive Severance Pay pursuant to Section 4.1 or
Section 4.3, continuation coverage under Section 5.1 or Section 5.2 and
outplacement services pursuant to Section 6 will terminate if the Participant’s
Release is declared invalid or the Participant revokes the Release or commences
or is part of a legal or administrative action against the Company or its
directors, officers or employees that is based on any claim waived under the
Release. Upon the occurrence of any such event, the Participant shall, upon
demand of the Administrator, repay to the Company the full amount of the
additional Severance Pay he or she received pursuant to Section 4.1 and
Section 4.3, to the extent such amount would not have been payable under this
Policy if the Participant had not executed the Release.

 

8.                                      Death of Participant.

 

If a Participant dies prior to receiving all of the payment to which he or she
is entitled under Section 4.1 or Section 4.2, any remaining payments will be
made to the Participant’s surviving spouse or, if no spouse survives, to the
Participant’s estate.

 

9.                                      Limitation on Change in Control
Payments.

 

Notwithstanding any other provisions of this Policy or any other agreement,
contract or understanding heretofore or hereafter entered into between the
Participant and the Company, if any “payments” (including, without limitation,
any benefits or transfers of property or the acceleration of the vesting of any
benefits) in the nature of compensation under any arrangement that is considered
contingent on a Change in Control for purposes of Section 280G of the Code,
together with any other payments that the Participant has the right to receive
from the Company or any corporation that is a member of an “affiliated group”
(as defined in Section 1504(a) of the Code without regard to Section 1504(b) of
the Code) of which the Company is a member, would constitute a “parachute
payment” (as defined in Section 280G(b)(2) of the Code), such “payments” will be
reduced to the largest amount as will result in no portion of such “payments”
being subject to the excise tax imposed by Section 4999 of the Code; provided,
however, that such reduction shall be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (A) the amount of
such payments absent such reduction minus (B) the aggregate amount of the excise
tax imposed under Section 4999 of the Code attributable to any such excess
parachute payments. The parachute payments to be reduced under this Policy will
be reduced in the following order: outplacement benefits, lump sum cash
severance and option acceleration.

 

10.                               Administration.

 

The Chief Executive Officer of the Company will be the “Administrator” and Named
Fiduciary of this Policy.  The Administrator will perform administrative duties
on behalf of the Company and will have overall responsibility for administration
of this Policy.  The Administrator may delegate to any individual such
administrative duties as he or she deems advisable and may revoke any such
delegation at any time.  Any delegation to a person who is not an employee of
the Company will be in writing, and any delegation to an employee of the Company
will terminate upon the termination of his or her employment.

 

9

--------------------------------------------------------------------------------


 

11.                               Administrator’s Discretion.

 

The Administrator will have the discretionary power and authority to establish,
modify or terminate policies, rules or procedures of this Policy, to interpret,
construe, apply and enforce the terms of this Policy or any such Policy rules,
polices or procedures whenever he or she deems necessary in its administration. 
Such discretion will include, without limitation, the discretionary power and
authority to (a) determine the amount of an Eligible Officer’s benefit and
whether an Eligible Officer has satisfied applicable conditions or is subject to
limitations and (b) remedy ambiguities, inconsistencies, omissions and erroneous
benefit calculations. In exercising such discretionary power and authority, the
Administrator will treat all individuals determined by the Administrator to be
similarly situated in a uniform manner.  All acts and decisions of the
Administrator made in good faith are binding on all interested persons.

 

12.                               Amendment and Termination of Policy.

 

This Policy will automatically terminate on the twelve (12) month anniversary
date of a Change in Control, or, if later, as of the date the last payment of
Severance Pay is made in accordance with Section 4.  The Board of Directors of
the Company reserves the right to amend or terminate this Policy at any time;
provided, however, that once a Change in Control occurs, the Board cannot
terminate this Policy.  Any amendment or termination shall be effective as of
the date specified by the Board of Directors and may apply to any Eligible
Officer or Participant, except that no amendment will be effective to reduce the
total amount of the Severance Pay then due and payable to a Participant without
such Participant’s written consent.  Any employee whose employment terminates on
or after the effective date of the termination of this Policy will not be
eligible to receive Severance Pay.

 

13.                               No Benefit Accrues.

 

No employee of the Company will accrue any right to benefits under this Policy
before satisfying all of the requirements for benefits in effect at the
termination of his or her employment.  No Participant will accrue any right to
continued benefits under this Policy unless he or she satisfies the conditions
for eligibility as of the date each benefit installment is due.

 

14.                               Indemnification.

 

The Company will indemnify and hold harmless, to the extent permitted by law,
each of its directors, officers and employees against any and all liabilities,
losses, costs and expenses (including legal fees) of every kind and nature that
may be imposed on, incurred by or asserted against such individual at any time
by reason of such individual’s services at the request of the Company in
connection with this Policy, but only if such individual did not act dishonestly
or in bad faith or in willful violation of the law or regulation under which
such liability, loss, cost or expense arises.  The Company has the right, but
not the obligation, to select counsel and control the defense and settlement of
any action for which an individual may be entitled to indemnification under this
provision.

 

10

--------------------------------------------------------------------------------


 

15.                               Specialist’s Assistance.

 

The Administrator may retain such actuarial, accounting, legal, clerical and
other services as may reasonably be required in the administration of this
Policy, and may pay reasonable compensation for such services.  The Company will
pay all costs of administering this Policy.

 

16.                               Benefits Claim Procedure.

 

Each Participant will receive notice of the amount of Severance Pay to which the
Participant will be entitled.  The Participant may file with the Administrator,
not later than fifteen (15) days after receiving such notice, a written claim
for additional benefits. Within fifteen (15) days after receipt of the claim,
the Administrator will respond in writing, and if the claim is denied, in whole
or in part, will state the reasons for the denial, referring to the provisions
of this Policy on which the decision was based.  An employee or former employee
who fails to follow and complete the benefit claim procedure set forth in this
section will be barred from pursuing any claim under this Policy in any judicial
or administrative forum.

 

17.                               Company Action.

 

The Company’s decisions and actions pursuant to this Policy will be made or
taken in the Company’s own interest, and the Company is not required to consider
the interest of any Eligible Officer or other individual, it being intended that
any such decision or action will be made or taken by the Company in its settlor
capacity rather than in a fiduciary capacity.

 

18.                               Status of Policy.

 

Nothing contained in this Policy is to be construed as providing for assets to
be held for the benefit of any Eligible Officer or any other person to whom
benefits are to be paid pursuant to the terms of this Policy, the Eligible
Officer’s or other person’s only interest under this Policy being the right to
receive the benefits specified in this instrument.  To the extent the Eligible
Officer or any other person acquires a right to receive benefits under this
Policy, such right is no greater than the right of any unsecured general
creditor of the Company.

 

19.                               Non-Assignability of Benefits.

 

The benefits payable under this Policy and the right to receive future benefits
under this Policy may not be anticipated, alienated, sold, transferred,
assigned, pledged, encumbered or subjected to any charge or legal process.

 

20.                               Withholding and Offsets.

 

The Company retains the right to withhold from any benefit payment pursuant to
this Policy any and all income, employment, excise and other tax as the Company
reasonably determines is necessary, and the Company may offset against amounts
otherwise then distributable to any person under this Policy any amounts such
person then owes the Company.

 

11

--------------------------------------------------------------------------------


 

21.                               Other Benefits.

 

No amounts paid pursuant to this Policy constitute salary or compensation for
the purpose of computing benefits under any other benefit plan, practice, policy
or procedure of the Company that does not expressly provide otherwise.

 

22.                               No Employment Rights Created.

 

Neither the maintenance of nor participation in this Policy gives any employee a
right to continued employment, changes any employee’s status as an at-will
employee or otherwise limits the right of the Company to discharge, transfer,
demote or modify the terms and conditions of employment or otherwise deal with
any employee without regard to the effect such action might have on him or her
with respect to this Policy.

 

23.                               Successors.

 

Except as otherwise expressly provided in this Policy, all obligations of the
Company under this Policy are binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or other transfer of all or substantially all of the
business or assets of the Company.

 

24.          Controlling Law.

 

This Policy and all determinations made and actions taken pursuant hereto, to
the extent not preempted by Federal laws, will be governed by the internal laws
of the State of Illinois, except its laws with respect to choice of law.

 

12

--------------------------------------------------------------------------------